DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
All of the 103 rejections set forth in the final rejection of 6/1/21, pages 2-5, paragraphs 4-5 are repeated for the reasons of record.  Applicant has amended claim 1 by adding the limitations, “a multilayer polymer film comprising at least one polymer film layer…”, “…wherein the multilayer film comprises at least one further polymer film layer…” and “wherein the multilayer polymer film is a self-supporting flat structure, and wherein the multilayer polymer films have a layer thickness per layer in the range from 0.5 to 500 microns.”  Catalfamo discloses a multilayer polymer film wherein at least two layers comprise polymers (column 3, line 41 through column 4, line 57 and Examples 1-11).  Catalfamo discloses wherein the multilayer film is a self-supporting flat structure (since the multilayer films are flat, column 4, line 48 through column 5, line 9 and claims 1-6).  Catalfamo discloses wherein the multilayer films have a layer thickness per layer in the range from 0.5 to 500 micrometers (column 5, lines 47-64, column 9, lines 37-41).



NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catalfamo et al. (US 7,727,946) in view of Fuchs et al. (WO 2015000970 using US 2016/0369209) as evidenced by Denome et al. (US 8,276,756).
Catalfamo does not specifically teach wherein the multilayer film has a tensile strength in the range of from 3 to 40 N/mm2.  However, the recited tensile strength is necessarily present in Catalfamo because Catalfamo discloses Monosol M8630 as the first polymer layer (column 9, lines 42-48) and Denome (see Table XV) discloses that the tensile strength for Monosol M8630 is 26.7 MPa (equal to 26.7 N/mm2 since 1 MPa = 1 N/mm2).  Catalfamo discloses that the tensile strength of the film will be 10-40% above, or below, the uncoated film.  The multilayer film of Catalfamo containing Monosol M8630 will be within applicant’s claimed range because (26.7x0.10) + 26.7 = 29.37, (26.7x0.40) + 26.7 = 37.38, 26.7 - (26.7x0.10) = 24.03, 26.7 - (26.7x0.40) = 16.02.
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a tensile strength in the range of from 3 to 40 N/mm2 in Catalfamo in order to provide improved mechanical properties.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 11/22/21 have been carefully considered but are deemed unpersuasive.
Applicant has argued that the substrates of Fuchs are distinct from Catalfamo and outside the scope of the present claims.
	Catalfamo discloses wherein the multilayer film is a self-supporting flat structure (since the multilayer films are flat, column 4, line 48 through column 5, line 9 and claims 1-6).  Catalfamo discloses wherein the multilayer films have a layer thickness per layer in the range from 0.5 to 500 micrometers (column 5, lines 47-64, column 9, lines 37-41).  Fuchs is not the primary reference and is not relied upon for any teaching of a substrate other than the fact that both references are drawn to multilayer films containing cleaning products.  Catalfamo discloses a multilayer polymer film wherein at least two layers comprise polymers (column 3, line 41 through column 4, line 57 and Examples 1-11).
Applicant has argued that Catalfamo and Fuchs teach chemically and physically distinct systems.
Fuchs is not directed to a single layer polymer film since Fuchs discloses coating a substrate (paragraphs [0500] — [0508]) and substrates count as layers in the multilayer film art. Furthermore, both Catalfamo and Fuchs disclose coating layers on a substrate as discussed above and Catalfamo discloses both single and multilayer coatings (column 3, line 41 through column 4, line 57).  Fuchs is not the primary reference and is not relied upon for any teaching of a substrate other than the fact that both references are drawn to multilayer films containing cleaning products.  Fuchs is relied upon for teaching a layer comprising applicant’s recited composition.  It would .
In response to applicant's argument that a person of ordinary skill having ordinary skill in the art would not view the teachings of Fuchs, which are limited to tablet substrates coated with a single layer polymer film and seek to apply them to the water soluble films of Catalfamo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued that Catalfamo and Fuchs lack motivation for combination.
In response to applicant's argument that Fuchs and Catafamo have different substrates (tablet vs. film), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant has argued that, “Fuchs teaches that additional active ingredients may be added to its polymer compositions prior to forming a film, such that the polymer film comprises the active ingredients (see Paragraphs [0035] and [0050]).  In contrast, Catalfamo is directed to water-soluble films with functional compositions or active ingredients coated on the film, wherein the functional composition may be comprised of
multiple layers (see at least Abstract and Col. 2, Lines 19-21). The water-soluble film of
Catalfamo is comprised of polymeric materials, such as polyvinyl alcohols or hydroxypropyl methyl cellulose (see Col. 8, Lines 46-51 and Col. 9, Lines 12-14).”
	Catalfamo discloses that the functional compositions are mixed with a structurant (binder) such as polyacrylate and PVA (column 7, line 66 through column 8, line 44).  Therefore, Catalfamo discloses a polymer film comprising the active ingredients similar to Fuchs.
In response to applicant's argument that the stated purpose of Catalfamo is to provide a method for loading high levels of actives onto water-soluble films, and that its process achieves higher loading of functional materials compared with processes that emboss or embed materials in the film (see Col. 2, Lines 19-21 and 34-37). Thus, the benefits of Catalfamo cited by the Office are conferred by its process of loading the functional materials onto the water-soluble film, and not the polymeric materials themselves, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant has argued that, “the compositions of Fuchs and Catalfamo differ in 1) the number of film layers, 2) the incorporation of the active ingredients within the water-soluble film, 3) the polymers comprised in the water-soluble film, and 4) the thickness of the substrate or base layer (thick dishwashing tablet substrates vs thin water-soluble films). These substantial technical differences would prevent a person having ordinary skill in the art from combining Fuchs and Catalfamo. Moreover, there is no teaching or suggestion in either of Fuchs or Catalfamo to make this combination; rather, such a combination would fundamentally change the nature of the separate compositions taught by the cited references.”
Fuchs is not directed to a single layer polymer film since Fuchs discloses coating a substrate (paragraphs [0500] - [0508]) and substrates count as layers in the multilayer film art. Furthermore, both Catalfamo and Fuchs disclose coating layers on a substrate as discussed above and Catalfamo discloses both single and multilayer coatings (column 3, line 41 through column 4, line 57).  Both Catalfamo and Fuchs disclose the incorporation of active ingredients in the film as discussed above.  Catalfamo does disclose different polymers in the coating film but it would be obvious to incorporate the coating film of Fuchs into Catalfamo in order to provide improved interfacial action, deposit inhibiting action and incrustation inhibiting action as taught or suggested by Fuchs (paragraph [0018]).
Applicant argues that a combination of Catalfamo and Fuchs would fundamentally change the nature of the separate compositions taught by the references.  
Applicant has argued that the present claims exhibit unexpected and enhanced properties compared to Fuchs and Catalfamo.
	Claims of unexpected results should be in declarative form and must be commensurate with the claims.  Independent claim 1 does not recite a tensile strength, nor does it recite polyvinyl alcohol as the first layer which is present in Examples 1a – 1h.  Moreover, applicant only shows comparisons between the instant multilayer film and monolayer films.  Cantalfamo (with or without a substrate) and Fuchs (with a substrate) disclose multilayer films.
Applicant’s unexpected results are actually expected results based on the teachings of Catalfamo as evidenced by Denome.
Catalfamo discloses Monosol M8630 as the first polymer layer (column 9, lines 42-48) and Denome (see Table XV) discloses that the tensile strength for Monosol M8630 is 26.7 MPa (equal to 26.7 N/mm2 since 1 MPa = 1 N/mm2).  Catalfamo discloses that the tensile strength of the film will be 10-40% above, or below, the uncoated film.  The multilayer film of Catalfamo containing Monosol M8630 will be within applicant’s claimed range because (26.7x0.10) + 26.7 = 29.37, (26.7x0.40) + 26.7 = 37.38, 26.7 - (26.7x0.10) = 24.03, 26.7 - (26.7x0.40) = 16.02.  The films of Catalfamo actually provide higher tensile strengths than those provided by instant Examples 1a – 1h cited by applicant.

Applicant has argued impermissible hindsight.
Applicant has argued that, “It would not have been obvious to a person having ordinary skill in the art to modify the water-soluble film comprising polymeric materials of Catalfamo with the polymer film of Fuchs without any teaching, suggestion, motivation, or other reason from the cited references, and without any expectation of success or predictability of result. Such modification would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 7, 2021